1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   DAVID MALDONADO URRABAZO,                               )    Case No.: 1:19-cv-0248 - JLT
                                                             )
12                    Plaintiff,                             )    ORDER GRANTING PLAINTIFF’S REQUEST
                                                             )    FOR AN EXTENSION OF TIME
13           v.                                              )
14   ANDREW M. SAUL1,                                        )    (Doc. 11)
     Commissioner of Social Security,                        )
15                                                           )
                      Defendant.                             )
16                                                           )

17           On September 26, 2019, the parties stipulated for Plaintiff to have extension of twenty-eight
18   days to file an opening brief. (Doc. 11) Notably, the Scheduling Order permits a single thirty-day
19   extension by the stipulation of parties (Doc. 3 at 3), and this is the first extension requested by either
20   party. Thus, an extension of thirty days is appropriate. Accordingly, the Court ORDERS:
21           1.       The extension of time is GRANTED; and
22           2.       Plaintiff SHALL file an opening brief on or before November 8, 2019.
23
24   IT IS SO ORDERED.
25
         Dated:      October 15, 2019                                  /s/ Jennifer L. Thurston
26                                                               UNITED STATES MAGISTRATE JUDGE

27
28
            1
              This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).
